DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13-18, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Akihisa (U.S. Pat. No. 7,627,417).
Regarding claims 11 and 20, Akihisa discloses a control method for an internal combustion engine including a variable compression ratio mechanism that is structured to vary a mechanical compression ratio of the internal combustion engine, and has tolerance against combustion pressure wherein the tolerance is relatively low in a middle compression ratio region between a maximum compression ratio and a minimum compression ratio (Abstract), the control method comprising:
 setting a target compression ratio (s104) of the variable compression ratio mechanism lower than a regular value of target compression ratio which is based on engine operation condition under steady state (Abstract), in response to presence of a request for acceleration (s101 reads the acceleration pedal); and 
restricting a maximum combustion pressure to be lower in a predetermined middle compression ratio region than in a high compression ratio region with respect to the predetermined middle compression ratio region (shown in fig. 4), by restricting an to be lower than a predetermined intake pressure limit (shown in fig. 5 is the supercharging pressure and that it is not run at max during the middle compression region which is one way of restricting intake pressure.  This being lower than a predetermined value of a theoretical maximum intake pressure.), during process in which the variable compression ratio mechanism varies in compression ratio to reach the target compression ratio.
The intake pressure is maintained under a predetermined pressure limit as shown in fig. 6.  The claims require that the intake pressure is maintained under the upper limit until a desired compression ratio is reached. Fig. 6 shows that the desired compression ratio is reached at t2 and the supercharging pressure is kept well below the upper limit reached at t3 in order to achieve the desired compression ratio.
Regarding claim 13 which depends from claim 11, Akihisa discloses wherein: 
the internal combustion engine further includes a turbocharger (10); and 
the restriction of the maximum combustion pressure is performed by reducing a boost pressure of the turbocharger (col. 10, lines 27-35).
Regarding claim 14 which depends from claim 11, Akihisa discloses wherein: 
the internal combustion engine further includes a throttle valve (19); and 
the restriction of the maximum combustion pressure is performed by reducing an opening of the throttle valve (col. 8, lines 35-42).
Regarding claim 15 which depends from claim 11, Akihisa discloses the control method further comprising: 
monitoring an actual compression ratio of the variable compression ratio mechanism, wherein the restriction of the maximum combustion pressure is implemented in response to satisfaction of a condition that the actual compression ratio is in the predetermined middle compression ratio region (shown in fig. 4 is the system not employing the max pressure when compared to the other compression ratios.  Without more limitations as to how the restriction is performed this will meet the limitation).
Regarding claim 16 which depends from claim 15, Akihisa discloses 
predetermining values of the intake pressure limit which correspond to values of the mechanical compression ratio, throughout the predetermined middle compression ratio region (shown in fig. 4 are predetermined limits), 
wherein the restriction of the maximum combustion pressure is implemented based on the intake pressure limit corresponding to the actual compression ratio, in response to satisfaction of the condition that the actual compression ratio is in the predetermined middle compression ratio region (Fig. 4 is previous testing that the system conforms to when performing this operation which show corresponding intake pressure to the compression ratio).
Regarding claim 17 which depends from claim 15, Akihisa discloses the control method further comprising: 
predetermining values of the intake pressure limit which correspond to values of the mechanical compression ratio, throughout an entire region under control of the variable compression ratio mechanism (shown in fig. 4 are predetermined limits); and 
setting the values of the intake pressure limit in the predetermined middle compression ratio region to be lower than the values of the intake pressure limit in the other regions (shown in fig. 4 that the intake pressure is lower in the middle than when in high compression ratio), wherein the restriction of the maximum combustion pressure is implemented based on the intake pressure limit corresponding to the actual compression ratio, in response to satisfaction of the condition that the actual compression ratio is in the predetermined middle compression ratio region (shown in fig. 4 is that the middle is restricted since it does not reach the maximum pressure or compression ratios).
Regarding claim 18 which depends from claim 11, Akihisa discloses wherein the restriction of the maximum combustion pressure is implemented based on behavior of a permissible combustion pressure determined depending on mechanical structure of the variable (col. 12, lines 7-15 discloses a map for how to operate the system which would be based on mechanical constraints).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihisa (U.S. Pat. No. 7,627,417) as applied to claim 11 above, further in view of Daisuke (U.S. Pat. No. 8,229,649).
Regarding claim 12 which depends from claim 11, Akihisa does not disclose the limitations of claim 12.
Daisuke, which deals in variable compression ratios, teaches wherein: 
the internal combustion engine further includes a an intake valve (7) and a variable valve timing mechanism (‘B’) structured to vary valve timing of the intake valve (col. 3, lines 55-60); and the control method further comprises: 
setting a target controlled position of the variable valve timing mechanism to be advanced with respect to a regular value of target controlled position which is based on the engine operation condition under steady state, in response to presence of the request for acceleration (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Akihisa with the variable valve timing mechanism of Daisuke because this is known in the art to work in conjunction with mechanical systems that vary the compression ratios (col.1, lines 10-15).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihisa (U.S. Pat. No. 7,627,417) as applied to claim 11 above, further in view of Shinozaki (U.S. Pat. No. 9,903,301).
Regarding claim 19 which depends from claim 11, Akihisa discloses wherein: the variable compression ratio mechanism is composed of a multi-link type piston crank mechanism including 
a piston (in cylinder 2), a crank shaft (shown in fig. 3 in the crankcase), 
Akihisa does not disclose a crank pin of the crank shaft, an upper link, a lower link, and a control link; the upper link includes a first end connected to the piston, and a second end connected to a first end of the lower link; the lower link is rotatably supported by the crank pin, and includes a second end connected to a first end of the control link; the control link includes a second end supported swingably to be variable in position with respect to a body of the internal combustion engine; and the variable compression ratio mechanism is structured such that the mechanical compression ratio varies due to the variation in position of the control link with respect to the body of the internal combustion engine.
Shinozaki, which deals in variable compression engines, teaches a piston (33), a crank shaft (32), a crank pin (32b) of the crank shaft, an upper link (12), a lower link (11), and a control link (13); 
the upper link includes a first end connected to the piston, and a second end connected to a first end of the lower link (fig. 1 shows this connection at 21 and 23);
the lower link is rotatably supported by the crank pin (shown in fig. 1), and includes a second end connected to a first end of the control link (shown in fig. 1 at 22)
 the control link includes a second end supported swingably to be variable in position with respect to a body of the internal combustion engine (shown in fig. 1 at 24 and disclosed in col. 3, lines 35-40); and 
the variable compression ratio mechanism is structured such that the mechanical compression ratio varies due to the variation in position of the control link with respect to the body of the internal combustion engine (disclosed in col. 3, lines 35-52).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Akihisa with the mechanical configuration of Shinozaki because this is a well-known mechanism which will change the physical volumes to effect a change in the compression ratios (col. 3, lines 47-51).

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive.  Applicant argues on pages 6 and 7 that the reference fails to disclose restricting the intake pressure so as to not exceed an upper limit when attempting to reach a target compression ratio.  Fig. 6 shows how the intake pressure (referred to as the supercharging pressure) stays below the upper limit until t3 when acceleration is finished.  Taking the intake pressure upper limit as the value after t3 shows that the reference does keep the intake pressure under an upper limit during acceleration.  But that is not what is required by the claims instead the claims require that the intake pressure is maintained under the upper limit until a desired compression ratio is reached. Fig. 6 shows that the desired compression ratio is reached at t2 and the supercharging pressure is kept well below the upper limit reached at t3 in order to achieve the desired compression ratio.

Conclusion
                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747